Citation Nr: 1818036	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 2010, for service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than June 28, 2010, for the grant of service connection for coronary artery disease status post myocardial infarction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a June 2015 decision, the Board remanded the appeal for a Board hearing.  The Veteran testified before the undersigned Veteran's Law Judge in March 2017 and a copy of that transcript is of record.  

The Board notes that in a May 2017 decision, the RO, in relevant part, granted entitlement to peripheral neuropathy of the right and left upper extremities, effective January 26, 2017.  In a February 2018 informal hearing presentation, the representative appears to express disagreement with the effective date of service connection.  The Veteran, however, has not submitted the proper Notice of Disagreement, VA Form 21-0958-which was enclosed with the May 2017 notification letter respecting the May 2017 rating decision-in order to properly initiate the appellate process with respect to that claim.  Therefore, the Board will not address these issues in this decision.  If the Veteran wishes to pursue these issues as appeals, he is reminded to complete the appropriate Notice of Disagreement form.  

The issue of entitlement to service connection for a skin disability has been raised by the record in the February 2018 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
FINDING OF FACT

The Veteran filed a claim for service connection for diabetes mellitus and coronary artery disease on June 28, 2011.  


CONCLUSION OF LAW

1.  The criteria for an effective earlier than June 28, 2010, for diabetes mellitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.114, 3.400, 3.816 (2017).

2.  The criteria for an effective earlier than June 28, 2010, for coronary artery disease have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.114, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist with regard to the issues on appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Analysis

At the March 2017 Board hearing, the Veteran asserted that he is entitled to an effective date of 1994 for the grant of service connection for his diabetes mellitus and coronary artery disease.  The Veteran also reported that he was not aware that he could file a claim for VA benefits so he never filed a claim.  The Veteran also reported that he was party to a 1984 class action lawsuit against the chemical companies that made Agent Orange.   

The effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400 (b) (2) (i), (ii) (2017).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include diabetes and ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c) (1)-(3).  However, if the requirements of 38 C.F.R. § 3.816 (c) (1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c) (4). 

Diabetes was added to the list of diseases subject to service connection on a presumptive basis, effective May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004).  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  In this regard, 38 C.F.R. § 3.816 (c) (2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  In these situations in (2), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c) (1), (c) (2).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816 (c) (2) (i).

Turning to the evidence of record, the Veteran served in the Republic of Vietnam from July 21, 1968, to September 29, 1970, and has diagnoses of diabetes mellitus and coronary artery disease.  As such, the Veteran is a Nehmer class member.  

The Veteran separated from service on September 29, 1970.  The Veteran filed a claim for diabetes mellitus on June 28, 2011.  A statement from a VA physician, received on June 28, 2011, noted that the Veteran was diagnosed with diabetes in April 1994.  It was also noted that the Veteran had status post myocardial infraction in April 1994 that was due to his diabetes.  Thus the Board finds that the Veteran's claims were not pending before VA on May 3, 1989, and were not received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered diseases.  As noted above, if the requirements of 38 C.F.R. § 3.816 (c) (1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c) (4).
Under 38 C.F.R. § 3.114, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a) (1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a) (2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a) (3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114 (a).

Again, the Veteran's claim was received on June 28, 2011, more than one year after May 8, 2001, the effective date of diabetes being added to the list of diseases subject to service connection on a presumptive basis.  Additionally, the Board finds that the Veteran met all eligibility criteria for service connection for diabetes at the time of his claim.  Therefore, the RO has appropriately assigned the effective date of service connection for diabetes one year prior to the date of claim and an effective date earlier than June 28, 2010, is not warranted.  

The Board acknowledges that the Veteran's claim was received within one year of August 31, 2010, the effective date of coronary artery disease being added to the list of diseases subject to service connection on a presumptive basis.  However, the June 28, 2010, date assigned by the RO is more favorable to the Veteran and therefore will not be disturbed.  

The Board is cognizant of the Veteran's assertions that he was not aware that he could file a claim for VA benefits.  However, the Board is bound by governing law and regulations, and has no authority to award benefits not authorized by the governing law.  Because the evidence does not illustrate, and the Veteran does not contend, that he filed a formal or informal application for service connection for diabetes and/or coronary artery disease prior to June 28, 2011, VA is precluded from granting an earlier effective date than those already assigned.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than June 28, 2010, for service connection for diabetes mellitus is denied.  

Entitlement to an effective date earlier than June 28, 2010, for service connection for coronary artery disease is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


